DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of the claims are withdrawn in view of the newly discovered reference(s) to Spayd U.S. PGPub 2018/0211447.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-10, 12, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spayd U.S. PGPub 2018/0211447.
Regarding claims 1, 8 and 15, Spayd discloses a computer system for creating a human-machine interface for an industrial automation environment comprising a plurality of industrial components, the computer system comprising: a machine interface coupled with the plurality of industrial components, configured to control the plurality of industrial components (e.g. pg. 4, ¶42-43 and 48; pg. 5, ¶54; pg. 6, ¶63-64; Table 1; Fig. 1-8); a user interface configured to assist in creating the human-machine interface (e.g. pg. 4, ¶42-43 and 48; pg. 5, ¶54; pg. 6, ¶63-64; Table 1; Fig. 1-8); and 
st component) of the plurality of industrial components and an additional component (e.g. 2nd component) of the plurality of industrial components, generate, based at least on the connection, a schematic (e.g. visual representation of components) of the industrial automation environment, wherein the schematic comprises an identity of the industrial component and an identity of the additional component (e.g. pg. 4, ¶42-43 and 48; pg. 5, ¶54; pg. 6, ¶63-64; Table 1; Fig. 1-8); determine, based at least on the schematic, a context (e.g. indicators) of the industrial component within the industrial automation environment (e.g. pg. 4, ¶42-43 and 48; pg. 5, ¶54; pg. 6, ¶63-64; Table 1; Fig. 1-8); identify, based at least on the identity of the industrial component, the identity of the additional component, and the context, a plurality of interface modules (e.g. displayed task list) automatically configured for the industrial component (e.g. pg. 6-7, ¶66-71; Fig. 4-5); and in response to receiving a selection of an interface module of the plurality of interface modules, add the interface module to the human-machine interface, wherein the human-machine interface is configured to provide control (e.g. modified function) over the industrial component (e.g. pg. 4, ¶42-43 and 48; pg. 5, ¶54; pg. 6-7, ¶63-64 and 66-71; Fig. 4-5).
 	Regarding claims 2, 9 and 16, Spayd discloses the computer system of claim 1, wherein to be automatically configured for the industrial component, each interface module of the plurality of interface modules comprises: a graphical representation of the interface module, control code for the interface module, control logic for the industrial component, and automatically configured, based at least on the identity of the industrial component, the identity of the additional component, and the 
 	Regarding claims 3, 10 and 17, Spayd discloses the computer system of claim 2, wherein the processor is further configured to transfer the control logic to the industrial component through the machine interface (e.g. pg. 4, ¶42-43 and 48; pg. 5, ¶54; pg. 6-7, ¶63-64 and 66-71; Fig. 4-5).
 	Regarding claims 5, 12 and 18, Spayd discloses the computer system of claim 1, wherein the processor is further configured to, in the virtual environment, connect the industrial component to the additional component (e.g. pg. 6, ¶63).
 	Regarding claims 7, 14 and 20, Spayd discloses the computer system of claim 1, wherein the processor is further configured to, in response to receiving a configuration of the plurality of industrial components within the industrial automation environment: determine context information for the plurality of industrial components, wherein the context information defines how each industrial component of the plurality of industrial components is connected to at least one other industrial component of the plurality of industrial components (e.g. pg. 4, ¶42-43 and 48; pg. 5, ¶54; pg. 6-7, ¶63-64 and 66-71; Fig. 4-5), wherein the processor, in being configured to determine the context of the industrial component, is configured to determine the context of the industrial component based in part on the context information (e.g. pg. 4, ¶42-43 and 48; pg. 5, ¶54; pg. 6-7, ¶63-64 and 66-71; Fig. 3-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spayd as applied to the claims above, and further in view of Bromley U.S. PGPub 2008/0140230.
Spayd discloses processor control of component devices in an industrial environment, but does not explicitly disclose using ladder logic.
 	Bromley explicitly discloses using ladder logic in controlling industrial components (e.g. pg. 4, ¶41; pg. 5-6, ¶52).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement ladder logic in Spayd’s invention. One of ordinary skill in the art would have been motivated to do this in order to efficiently control devices in and industrial environment.
 	Therefore, it would have been obvious to modify Spayd with Bromley to obtain the invention as specified in claims 4, 11 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CKApril 6, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116